DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed October 29, 2021.  Claims 1-5, 7-12, 14-19, and 21 are pending and under examination in this case.  Claims 1, 4, 8, 11, 15, and 18 are currently amended.
Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive. Applicant argues, regarding the claims, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the use of the additional elements to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of comparing data and generating hash values, which cannot provide significantly more than the abstract idea itself. MPEP 2106.05(l)(A)(f),(h), Therefore, the claims are patent ineligible.
Applicant argues, regarding claim 1, 8 and 15, as currently amended, that nothing in the cited references teaches, discloses or suggests generating, via the smart contract, a second validation hash value by hashing the secret number salt value using a second hash function F2.
Examiner respectfully disagrees.
Hearn teaches, at par 29, “Upon receiving the notarized transaction, the responder code verifies that the notarized transaction has been signed by the notary and the originating party and records the notarized transaction in its ledger. In this way, both the originator party and the responder party maintain a copy of the notarized transaction in their ledgers as evidence of the notarized transaction. The output state of the notarized transaction can be used as an input state to a subsequent transaction, and the notarized transaction can be provided as evidence that the output state that is being used as an input state in a subsequent transaction is valid output of the notarized transaction. For example, when verifying that the input state of a proposed transaction was a valid output of the prior transaction, the party that sent the proposed transaction may be requested to provide evidence of each prior transaction whose output state is being used as an input state to the proposed transaction”.  See also par 28-29, 31-32, 38, 56, 64, 77.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14-19, and 21 are rejected under 35 U.S.C. 101 as being directed towards an abstract idea without significantly more.
Claims 15-19 and 21 are directed to a system comprising a computing device comprising a distributed ledger (DLS) comprising a processor and a non-transitory computer-readable medium.   Claims 1-5 and 7 are directed toward a computer method.  Claims 8-12 and 14 are directed toward a nontransitory computer-readable medium.  Therefore, the claims fall within the four statutory categories of invention.
Claims 1, 8, and 15 are directed to comparing data, which is an abstract idea. Specifically, the claim recites “[executing a smart contract]; receiving, via [the smart contract], first encoded data, wherein the first encoded data is associated with a unit of product (unit) and comprises an attribute set 
Additionally, claims 1, 8, and 15 are directed to the abstract idea of generating hash values, which is an abstract idea. Specifically, the claim recites “generating, via [the smartcontract], a first validation hash value by processing the attribute set using a first hash function FI” and “generating, via [the smart contract], a second validation hash value by processing the secret salt value using a second hash function F2”, which is grouped within the “mathematical concepts” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve mathematical calculations.
Further, merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract.”); see also FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim, such as “computing device,” “processor”, “non-transitory computer-readable storage device,” “a distributed ledger system,” and executing a smart contract, merely serve as tools to perform the abstract idea and/or generally link the use of the judicial exception to a particular technological environment.
Therefore, the additional elements do not integrate the abstract idea into a practical application.
Dependent claims 2-5, 7, 9-12, 14, 16-19, and 21 further describe the abstract idea of comparing data and generating hash values. The dependent claims do not include additional elements that integrate the abstract ideas into a practical application or that provide significantly more than the abstract ideas. Therefore, the dependent claims are also patent ineligible
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al (US 2018/0094953) in view of Dorrell et al (US 2003/0123701), and Hearn et al, (US 2017/0352012) and further in view of Giura (US 2018/0013547).  
Regarding claims 1, 8, and 15 –
Colson teaches a computer-implemented (Fig. 4, 402) method for authenticating units of products, executed by a distributed ledger system (DLS) (Fig. 4, 426) comprising one or more processors (Fig. 4, 402), the method comprising:
executing a smart contract (par 124, 129, 134, 233-34);
receiving, via the smart contract, first encoded data, wherein the first encoded data is associated with a unit of product (unit) and comprises an attribute set and a first hash value (HI) of the attribute set (par 116, 124-26, 129, 134, 182-88, 233-34);
obtaining, via the smart contract, the attribute set and the hash value HI by decoding the first encoded data (par 116, 124-26, 129, 134, 233-34);
generating, via the smart contract, a first validation hash value by hashing the attribute set using a first hash function F1 (par 116, 124, 129, 134, 179, 182-88, 233-34);
comparing, via the smart contract, the first hash value H1 and the first validation hash value (par 116, 124, 129, 134, 179, 182-88, 233-34); determining, via the smart contract, that the first hash value HI and the first validation hash value match. (par 134) 
Colson does not specifically disclose an imaging system.
Dorrell discloses an imaging system.  (abs)
Colson does not specifically disclose image data encoded as computer readable code.
Dorrell discloses image data encoded as computer readable code. (abs)
Colson does not specifically disclose encoded data in the image data.
Dorrell discloses encoded data in the image data. (abs)
It would be obvious to one of ordinary skill in the art to modify Colson with the image data of Dorrell in order to obtain a more robust, i.e. less fragile, form of data authentication. (Dorrell, par 4-5).
Colson does not specifically teach responsive to the determination that the first hash and the first validation hash values match, performing authentication steps comprising: receiving, via the smart contract, second encoded data, wherein the second encoded data comprises a second hash value (H2); obtaining, via the smart contract, the second hash value H2 by decoding the second encoded data; generating, via the smart contract, a second validation hash value; comparing, via the smart contract, the second hash value H2 and the second validation hash value; determining, via the smart contract, that the second hash value H2 and the second validation hash value matches; and transmitting a message comprising an indication that the attribute set of the unit is valid.
Hearn teaches responsive to the determination that the first hash and the first validation hash values match, performing authentication steps comprising: 
receiving, via the smart contract, second encoded data, wherein the second encoded data comprises a second hash value (H2), wherein H2 is a hash (par 28-29, 31-32, 38, 56, 64, 77); 
obtaining, via the smart contract, the second hash value H2 by decoding the second encoded data (par 29); 
generating, via the smart contract, a second validation hash value (par 29); 
comparing, via the smart contract, the second hash value H2 and the second validation hash value (par 29); 
determining, via the smart contract, that the second hash value H2 and the second validation hash value matches (par 29); and
transmitting a message comprising an indication that the attribute set of the unit is valid (par 29).
It would have been obvious one of ordinary skill in the art to modify the supply chain operations using a distributed ledger and smart contracts taught by Colson and Dorrell with the verification of a verified and notarized transaction taught by Hearn because this would provide for a distributed ledger verification system without the use of a blockchain ledger to avoid the expense of computational and storage resources needed to redundantly verify a transaction and store evidence of the verification on the many nodes of a blockchain distributed ledger (Hearn, par 30).
Colson in view of Hearn does not disclose a secret number.
Giura discloses a secret number.  (par 19, 35).
It would have been obvious to one of ordinary skill in the art to combine Colson, Dorrell, and Hearn with the secret salt values of Giura since this would help businesses to encrypt their proprietary data.  (par 19).
Regarding claims 2, 9, and 16 -
Colson discloses that the first hash value is generated by a using the first hash function. (par 93, 129, 131, 134, 179-88, 233-34).
Regarding claims 3, 10, and 17 –
Colson discloses that the first encoded data includes the first hash value in the attribute set. (par 54, 60, 113, 126, 129, 131, 134, 179-188, 233-34).
Regarding claims 4, 11, and 18 –
Colson discloses that the unit comprises the first encoded data printed on the unit as the machine-readable code. (par 54, 60, 113, 126).
Regarding claims 5, 12, and 19 –
Colson discloses that the first hash function is a public hash function. (par 179-88).
Regarding claims 7, 14, and 21 –
Colson discloses that the attribute set comprises two or more of an article number, an expiration date, a batch number, a serial number, and a type (par 53, 220).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shulman et al (US 2017/0032382) disclose product authentication in a supply chain which a verifier may scan and verify two sets of encoded data for authentication, including a code on the outside of packaging and a code on the inside of the packaging (See Abstract, para. 80-81).
Taylor (US 2018/0130050), discloses a blockchain using smart contracts for item tracking (see par 30, 44).
Hanis et al (US 10,275,739) teach an asset identification and update system using blockchain and ID tags including random nonce values (co. 3, In 13 - col. 4, In. 5; col 4 In 43-65).
Feeney (US 2016/0098730), discloses a system and method for block-chain verification of goods (see Abstract).
Raspotnik, Jr., (US 10,878,248), discloses media file identification via a blockchain, where media attributes are hashed, validation hash values are generated, and the media file is authenticated by comparing the hash values (see Fig. 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685